DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This non-final action is responsive to the application filed on 9/15/21.
	Claims 21-40 are pending. 

Allowable Subject Matter
Claim 33 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
The claimed invention (claims 21 and 22) is directed to an abstract without significantly more. This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Under Step 2A Prong One, the user interface and spreadsheet operation and updating steps cover performance of the limitations in the mind but for the recitation of generic computer components. That is, the mere nominal recitation of a generic processor does not take the claim limitations out of the mental processes grouping (i.e., mentally performing spreadsheet operations such as sorting, despite the indication of a sort operation as compute operation). Thus, the claim recites a mental process. Under Step 2A Prong two, are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?  The generic computer clement(s) is/are recited at ahigh level of generality, that is, as a generic computer element performing generic computer function of processing data (e.g., computer-implemented and, further, slide input). This generic compute limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it coes not impose any meaningful limits on practicing the abstract idea.  So, the claim is directed to the abstract idea. Under Step 2B, does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?  As discussed previously with respect to Step 2A Pront Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, , i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
The remaining rejected dependent claims recite merely insignificant extra-solution activity. Claim 22 discloses data gathering based on user input, similar to taking orders from users (Ameranth) and requesting data from a user (Ultramercial).

Nonstatutory, Obviousness-Type Double Patenting 
Claims 21-40 of this application is patentably indistinct claims 1-20 of U.S. Patent No. 11,157,691. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Application/Control Number: 16/833,098 Page 3 Art Unit: 2144 Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
The claims are rejected on the ground of nonstatutory, obviousness-type double patenting. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons mentioned below.
Claims 21, 22, 23, 31, and 33 of the instant application discloses the same spreadsheet control with insertion control based on a distance control movement of claims 1 to 5 of the reference application; see also claims 21, 39, and 40 of the instant application discloses the same sorting as claim 14 of the reference. 
Claims 24 and 27 disclose the same gesture for revealing columns hidden behind adjacent oclumns as claim 8 of the reference.
Claim 25 of the instant application discloses the same tear-and-pull and corresponding pulling as claim 6 of the reference; see also throw gesture as claim 13 of the reference.  
Claims 26 and 29 discloses the same drag-and-drop functionality as claims 7 and 11 of the reference. 
Claim 28 discloses the same hiding functionality as in claims 9 and 10 of the reference. 
Claim 30 discloses the same sheet navigation as claim 12 of the reference. 
Claim 32 discloses the same turning functionality as claim 15 of the reference. 
	Claims 34 to 40 are rejected based on a similar rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 32, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 20110163968) in view of Simonson et al. (US 20140143260, Herein “Simonson”).
Regarding claim 21, Hogan teaches A computer-implemented method for interacting with an electronic spreadsheet document (computer ([0007] to [0015]; [0045]) for spreadsheet processing (e.g., figs. 5 and 6)), comprising:
receiving an input to select a line of cells in a displayed spreadsheet document and slide the input along an axis (swipe gesture for sorting table data, such as a column [0187]);
causing a user interface element to be displayed that provides an indication of a type of a sort operation (a displayed element such as animation providing an indication of a sort operation, such as with respect to a respective one of the rows moving to their final location in the sorted table [0187]; that is, as the animation is performed, the respective displayed cell or row, for instance, is displayed as being in an initial, intermediate, or final location, with respect to the sort operation [0197]);
causing cells in the line of cells to be sorted according to the type of the sort operation (e.g., initial, intermediate, or final sort location as represented by the animation element [0197]); and
causing a display of the displayed spreadsheet document to be updated (sorting and corresponding display ([0187] to [0197])).

However, in an effort to advance prosecution, Simonson makes abundantly clear type of sort operation, as follows: the type of action based on sorting as described by the “sorting” icon [0032].
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the a sorting indication such as icon of Simonson with the multi-gesture touch interface control of Hogan to have type of sort operation. The combination would allow for, according to the motivation of Simonson, a sorting icon for visual representation on the user interface to supplememnnt the user’s understanding of a selection for sorting, the visual representation such as “sorting” indicating to the user the type of operation to be performed [0032], thus overcoming of current systems by efficiently allowing the user to perform sorting ([0002] and [0003]). 

Regarding claim 32, Hogan in view of Simonson  teaches the limitations of claim 21, as above.
Furthermore, Hogan teaches The method of claim 21, wherein: the input is a first input; and the method further comprises: receiving a second input to select an element; receiving a circular input on the element to rotate the element in a direction of the circular input; and causing the display of the displayed spreadsheet document to be updated by displaying the element as rotated (object rotation [0203]).

Regarding claim 34, Hogan teaches A system, comprising: a processor; and a memory coupled to the processor and storing instructions, that when executed by the processor, cause operations (touch control on computer ([0007] to [0015]; [0045], [0047] and [0292]) comprising:
	The claim recites similar limitations as claim 21 – see above. 


Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and further in view of Mullany (US 8,527,909).
Regarding claim 22, Hogan in view of Simonson teaches the limitations of claim 21, as above.
Furthermore, Hogan teaches The method of claim 21, wherein the display of the displayed spreadsheet document is updated as the sliding of the input occurs (user sliding of user input and corresponding interface elements (figs. 5)).

However, in an effort to advance prosecution, Mullany makes abundantly clear as the sliding of the input occurs, as follows: slide or drag gesture for moving, e.g., a column/category header or sorting, such as performing an animation moving along with the user’’s drag gesture across the touch screen 912 so that the user can visually track progress of the drag/slide operation (4.1.7 and 4.1.8; see also figs. 8 and 9).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the updating as sliding of the input occurs of Mullany with the sliding gesture of Hogan in view of Simonson to have as the sliding of the input occurs. The combination would allow for, according to the motivation of Mullany, conveniently performing touch based interaction with updating as an intuitive sliding gesture occurs so that users can perform manual touch gesture for interacting with tables, spreadsheets as data visualizations, thus allowing the user to interact with and manipulate the data visualizations in am meanginful and natural (e.g., sliding) way using touch gestures (col. 1, lines 16-59).  


Claim(s) 23, 24, 28, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and further in view of Wang et al. (US 20150161095, Herein “Wang”) in view of Gossweller et al. (US 20080270886, Herein “Gossweiler”). 
Regarding claim 23, Hogan in view of Simonson teaches the limitations of claim 21, as above.
Furthermore, Hogan teaches The method of claim 21, wherein:
the axis is a first axis; the input is a first input; the line of cells is a first line of cells (with respect to various row selections each along a given line and axis (fig. 5N)); and
the method further comprises:
receiving a second input to select a second line of cells; receiving a third input to select a third line of cells that is adjacent to the second line of cells (multi-touch input gesture such as contacts of each other with respect to each other (fig. 5N; [0186]); 
receiving movement of at least one of the second input or the third input to slide the at least one of the second input or the third input along a second axis and pull the second and the third lines of cells apart (moving contacts away from each other [0186]).

However, Hogan in view of Simonson fails to specifically teach pull the second and the third lines of cells apart; in response to pulling the second and the third lines of cells apart, inserting one or more additional lines of cells between the second and the third lines of cells.
Yet, in a related art, Wang discloses inserting columns in a spreadsheet based on touch screen input (abstract) such as by determining the target column according to the touch information on the touch screen [0006] (e.g., dragging the user’s finger(s) to insert the selected column ([0040] and [0056]); displacement information ([0009], and [0049]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the inserting columns between columns of Wang with the gesture-based modifications common to a spreadsheet of Hogan in view of Simonson to have pull the second and the third lines of cells apart; in response to pulling the second and the third lines of cells apart, inserting one or more additional lines of cells between the second and the third lines of cells. The combination would allow for, according to the motivation of Wang, conveniently allowing for operations to a spreadsheet common to rows and columns such as insertion of rows and columns which are common, high-frequency operations performed by users, thus making it easy for users to conduct such high-frequency operations such as insertion of rows and columns using spreadsheet applications which can run on a touch screen device, and achieving quick and visual insertion of rows and columns which are familiar to user operations by gestures in a traditional operation manner [0002], thus simplifying the method for inserting rows or columns in a spreadsheet ([0003] to [0016)).
Furthermore, Wang teaches: 
wherein a number of additional lines of cells inserted into the displayed spreadsheet document is based on a distance between the second and the third lines of cells when pulled apart; and causing the display of the displayed spreadsheet document to be updated (more data items such as rows or similarly columns with respect to an expanding pinch gesture [0060]; further, inserting columns, for instance, in a spreadsheet based on touch screen input (abstract) such as by determining the target column according to the touch information on the touch screen [0006] (e.g., dragging the user's finger or fingers to insert the selected column ([0056] and [0040])). For instance, a two-finger touch event may determine the horizontal displacement of the insertion event [0040], In particular, the displacement may be according to the sides of the insertion point of adjacent column(s) [0056], Further, the number of additional columns may be determined based on the insertion event (abstract and [0009]) due, in particular, to the displacement information of the user's movement [0049] 	

However, Hogan in view of Simonson in view of Wang fails to specifically teach pull the second and the third lines of cells apart.
Yet, in a related art, Gossweiler discloses a user input gesture for pulling and pushing spreadsheet columns and rows apart and together (fig. 1B). Furthermore, the user may compress or expand areas in-between and adjacent to the user input gesture [0075]. 
It would have been obvious to one of ordinary skill of the art at the time of the invention’s effective filing date to combine the user input gesture for pulling spreadsheet columns or rows apart of Gossweiler with the insertion of rows or columns in a spreadsheet of Hogan in view of Simonson in view of Wang to have for pulling two spreadsheet document columns apart. The combination would allow for, according to the motivation of Gossweiler, manipulating two-dimensional spreadsheets more efficiently such as in the use of spreadsheet grids [0002] thereby allowing the user to conveniently manipulate the table spreadsheet, particularly on a small display, thus making the user interface less distracting and less annoying for manipulating such as hiding or inserting certain rows or columns of the spreadsheet [0003].

Regarding claim 24, Hogan in view of Simonson teaches the limitations of claim 21, as above.
	The claim recites similar limitations as claim 23, with respect to more information such as rows of information (See Simonson such as performing operations with respect to rows or columns (abstract, [0003]). 

Regarding claim 28, Hogan in view of Simonson teaches the limitations of claim 21, as above.
However, Hoganin view of Simonson fails to specifically teach The method of claim 21, wherein: the input is a first input; the axis is a first axis; the line of cells is a first line of cells; the method further comprises: receiving a second input to select a second line of cells; receiving a third input to select a of a third line of cells; receiving movement of at least one of the second input or the third input to slide the at least one of the second input or the third input along a second axis until the second line of cells is adjacent to the third lines of cells; in response to moving the second line of cells adjacent to the third line of cells, hiding one or more lines of cells behind the second and the third lines of cells, wherein a number of lines of cells hidden behind the second and the third lines of cells is based on a number of lines of cells between the second and the third lines of cells when the second and the third lines of cells are selected; and causing the display of the displayed spreadsheet document to be updated.
	Yet, ina related art, Wang discloses inserting cells, rows, or columns in a spreadsheet [0057] based ona multi-touch gesture input based on a selection of a row or column and sliding the fingers to insert a row or column ([0062] to [0068]; figs. 4 and 5). That is, the user performs a gesture to pull apart two adjacent rows by, e.g., using a multifinger gesture to select a row and the user performs dragging of fingers in a particular direction to insert one or more rows to the side of the initially selected row ([0062] to [0064)).
	It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the inserting columns between columns of Wang with the gesture-based modifications common to a spreadsheet of Hogan in view of Simonson to have wherein receiving a gesture input on the spreadsheet document includes receiving a pull-apart gesture for pulling two spreadsheet document rows apart for inserting one or more additional rows between the pulled-apart rows. The combination would allow for, according to the motivation of Wang, conveniently allowing for operations to a spreadsheet common to rows and columns such as insertion of rows and columns which are common, high-frequency operations performed by users, thus making it easy for users to conduct such highfrequency operations such as insertion of rows and columns using spreadsheet applications which can run ona touch screen device, and achieving quick and visual insertion of rows and columns which are familiar to user operations by gestures in a traditional operation manner [0002], thus simplifying the method for inserting rows or columns in a spreadsheet ([0003] to [0016]).

	However, Hogan in view of Simonson in view of Wang  fails to specifically teach moving the second line of cells adjacent.
	Yet, ina related art, Gossweiler discloses a user input gesture for pulling and pushing spreadsheet columns and rows apart and together (fig. 1B). Furthermore, the user may compress or expand areas in-between and adjacent to the user input gesture [0075].
	It would have been obvious to one of ordinary skill of the art at the time of the invention’s effective filing date to combine the user input gesture for pulling spreadsheet columns or rows apart of Gossweiler with the insertion of rows or columns in a spreadsheet of Hogan in view of Simonson in view of Wang to have moving the second line of cells adjacent. The combination would allow for, according to the motivation of Gossweiler, manipulating two-dimensional spreadsheets more efficiently such as in the use of spreadsheet grids [0002] thereby allowing the user to conveniently manipulate the table spreadsheet, particularly on a small display, thus making the user interface less distracting and less annoying for manipulating such as hiding or inserting certain rows or columns of the spreadsheet [0003].

Regarding claim 37, the claim recites similar limitations as claim 23 – see above.



Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson in view of Hogan (US 20120013539, Herein “Hogan_2012_2”) In view of Karunamuni et al. (US 20130212470, Herein “Karunamuni”).
Regarding claim 25, Hogan in view of Simonson teaches the limitations of claim 21, as above.
However, Hogan in view of Simonson fails to specifically teach The method of claim 21, further comprising: receiving a multi-touch input on the displayed spreadsheet document to select one or more cells; receiving movement of the multi-touch input over a portion of the displayed spreadsheet document to tear data in the one or more cells out of the displayed spreadsheet document; and  displaying the data that is torn out of the displayed spreadsheet document in a canvas separate from the displayed spreadsheet document.
Yet, ina related art, Hogan_2012_2 discloses pulling an object from the display by flicking it in a particular direction, thus moving the selected object (e.g., row or column) to a new position within the spreadsheet [0008] further providing an animated movement of the moved row or column [0078]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the extending rows and columns to, e.g., the edge of a spreadsheet of Hogan_2012_2 with the gesture-based spreadsheet manipulation of Hogan in view of Simonson to have receiving a multi-touch input on the displayed spreadsheet document to select one or more cells; receiving movement of the multi-touch input over a portion of the displayed spreadsheet document to tear data in the one or more cells out of the displayed spreadsheet document. The combination would allow for, according to the motivation of Hogan_2012_2, more conveniently manipulating spreadsheet data ([0002] and [0003]), particularly for conventional gestures that may be difficult or impossible in an environment in which data is presented in a table with large numbers of rows and columns or difficult using conventional gestures [0004]. As such, flick/throw gestures may be used to conveniently extend selected spreadsheet structure content over relatively long distances within the table ([0009] and [0010]).

However, even though Hogan_2012_2 discloses animating the movement of the moved selected row or column [0078], Hogan in view of Simonson in view of Hogan_2012_ 2 fails to make abundantly clear displaying the data that is torn out of the displayed spreadsheet document in a canvas separate from the displayed spreadsheet document. 
Yet, in a related art, Karunamuni discloses with respect to a spreadsheet application [0036] a dragging/floating an object across the spreadsheet, having been moved from its original location during the drag representation [0165]. Fig. 5B shows the floating figure floating as it is repositioned across the spreadsheet.  That is, the floating is performed on a canvas above the spreadsheet. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the object movement in a floating manner during movement of Karunamuni with the animated movement of a flicked object of Hogan in view of Simonson in view of Hogan_2012)2 to have displaying the data that is torn out of the displayed spreadsheet document in a canvas separate from the displayed spreadsheet document. The combination would allow for, according to the motivation of Karunamuni, providing convenient user interaction with spreadsheet content particularly when the user may want to reconfigure positional content of the spreadsheet such as by moving rows or columns and sending the content to another location [0003], which may be enhanced by allowing users to less tediously and more intuitively move content across a display [0004], thus enhancing conventional methods for moving content in a document ([0005] and [0006)).


Claim(s) 26 amd 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and in view of Hogan et al. (US 20120013540, Herein “Hogan_2012”).
Regarding claim 26, Hogan in view of Simonson teaches the limitations of claim 21, as above.
However, Hogan in view of Simonson fails to specifically teach  The method of claim 21, wherein: the input is a first input; the line of cells is a first line of cells; the axis is a first axis; and the method further comprises: receiving a second input to select a second line of cells and move the second line of cells along a second axis; based on the second line of cells moving a given distance, deleting the line of cells from the displayed spreadsheet document; and causing the display of the displayed spreadsheet document to be updated.
Yet, ina related art, Hogan_2012 discloses a gesture may be performed with respect to a header ([0108] to [0111]), such as to perform user selection of a column by gesture on a column header and further performing instruction to delete the selected column by use of an upflick gesture, away from the spreadsheet, to perform column deletion [0102)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the drag and drop gesture away from a column header for performing deleting a column of Hogan_2012 with the gesture-based spreadsheet manipulation of Hogan in view of Simonson to have wherein receiving a gesture input on the spreadsheet document includes receiving a drag-and-drop away gesture for deleting a column from the spreadsheet document by dragging a column header for the deleting column away from the spreadsheet document. The combination would allow for, according to the motivation of Hogan_2012, improving user interaction using manipulation of data within spreadsheets, such as using gestures to manipulate rows and columns of data items in a spreadsheet, thus allowing users to conveniently perofrm traditional spreadsheet functions using convenient touch gesture input on the rows and columns ([0001] to [0003]), thus harnessing the advantages of touch input and conventional presentation of spreadsheet data which may be manipulated in a way that is intuitive, simple, and convenient using user gesture input on the touch device [0004].

Regarding claim 35, Hogan in view of Simonson teaches the limitations of claim 34, as above.
However, Hogan in view of Simonson fails to specifically teach The system of claim 34, wherein: the line of cells is a first line of cells; the selection is a first selection; the sliding input is a first sliding input; the axis is a first axis; and the memory stores further instructions for: 
receiving a second selection of a header associated with a second line of cells; receiving a second sliding input to slide the header along a second axis; based on the header sliding a given distance along the second axis, deleting the line of cells from the displayed spreadsheet document; and causing the display of the displayed spreadsheet document to be updated.
Yet, in a related art, Hogan_2012 discloses a gesture may be performed with respect to a header ([0108] to [0111]), such as to perform user selection of a column by gesture on a column header and further performing instruction to delete the selected column by use of an upflick gesture, away from the spreadsheet, to perform column deletion [0102)).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the drag and drop gesture away from a column header for performing deleting a column of Hogan_2012 with the gesture-based spreadsheet manipulation of Hogan in view of Simonson to have wherein receiving a gesture input on the spreadsheet document includes receiving a drag-and-drop away gesture for deleting a column from the spreadsheet document by dragging a column header for the deleting column away from the spreadsheet document. The combination would allow for, according to the motivation of Hogan_2012, improving user interaction using manipulation of data within spreadsheets, such as using gestures to manipulate rows and columns of data items in a spreadsheet, thus allowing users to conveniently perofrm traditional spreadsheet functions using convenient touch gesture input on the rows and columns ([0001] to [0003]), thus harnessing the advantages of touch input and conventional presentation of spreadsheet data which may be manipulated in a way that is intuitive, simple, and convenient using user gesture input on the touch device [0004].


Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and in view of Gossweiler in view of Wang.
Regarding claim 27, Hogan in view of Simonson teaches the limitations of claim 21, as above.
However, Hogan in view of Simonson fails to specifically teach The method of claim 21, wherein: the input is a first input; the line of cells is a first line of cells; the axis is a first axis; and the method further comprises: receiving a second input to select a second line of cells; receiving a third input to select a third line of cells; receiving movement of the third input to slide the third input along a second axis away from the second input; in response to sliding the third input, revealing one or more lines of cells hidden from view behind the second and the third lines of cells, wherein a number of revealed lines of cells is based on a distance the third input is slid along the second axis; and causing the display of the displayed spreadsheet document to be updated.
Yet, in a related art, Gossweiler discloses touch input on a touch screen [0009] involving display content, such as columns and rows [0001] such that revealing content of a grid after portions have been hidden by, for instance, in a touch-screen embodiment, touch the folded/hidden section with both fingers together and perform a spreading-apart motion to execute the unfolding command [0050], Fig. IB shows the user sliding adjacent rows (or columns) together or apart to hide or reveal corresponding hidden column(s).
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the spreading-apart gesture to show hidden content of Gossweiler with the making structural changes based on user hand gesture of Hogan in view of Simonson to have wherein receiving a gesture input on the spreadsheet document includes receiving a pull-apart gesture for pulling two spreadsheet document columns apart for revealing one or more columns hidden from view behind the pulled-apart spreadsheet document columns. The combination would allow for, according to the motivation of Gossweiler, allowing for display of information that cannot be shown conveniently ona single display, particularly on small displays, and, in particular, hiding certain rows or columns of a spreadsheet to allow remaining information to fit more easily on a display screen ([O002] and [0003]). As such, the user may user gesture input to display or undisplay content that is currently relevant to the user, thus providing a more organized view of the information that best suits the user’s viewing interests ([0004] and [0005]).

However, Hogan in view of Simonson in view of Gossweiler fails to specifically teach based on a distance.
Yet, in a related art, Wang discloses inserting columns, for instance, in a spreadsheet based on touch screen input (abstract) such as by determining the target column according to the touch information on the touch screen [0006] (e.g., dragging the user's finger or fingers to insert the selected column ([0056] and [0040])). For instance, a two-finger touch event may determine the horizontal displacement of the insertion event [0040], In particular, the displacement may be according to the sides of the insertion point of adjacent column(s) [0056], Further, the number of additional columns may be determined based on the insertion event (abstract and [0009]) due, in particular, to the displacement information of the user's movement [0049],
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the determining the number of columns to insert based on the user's touch-based displacement information at the insertion point of Wang with the gesture-based spreadsheet operations involving multi-contact input such as for moving a selection of selected cell content by a pulling/cutting gesture and moving the removed content to a final destination of Hogan in view of Hogan in view of Simonson in view of Gossweiler  to have based on a distance. The combination would allow for, according to the motivation of Wang, determining the number of columns to insert based on the dragging distance of the user's finger [0056] thereby solving the problem of inserting and deleting operations of rows and columns in spreadsheets which are high-frequency operations by users which have become more complicated over the years and difficult to conduct such high frequency operations [0002],


Claim(s) 29 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and in view of Ram et al. (US 20030009411, Herein “Ram”). 
Regarding claim 29, Hogan in view of Simonson teaches the limitations of claim 21, as above.
Furthermore, Hogan teaches The method of claim 21, wherein: the input is a first input; the line of cells is a first line of cells; and the method further comprises: receiving a second input to select a header associated with a second line of cells, the header positioned at a first location in the displayed spreadsheet document; receiving movement of the header to move the header from the first location to a second location; in response to moving the header to the second location, moving the second line of cells to the second location; and causing the display of the displayed spreadsheet document to be updated (moving of selected cells operation [0216] for performing a selection of a column header by way of header regions [0009] and receiving a contact at a column header [0010] and, based on the selection, the user may input a drag gesture that originates with the header contact at an initial location on the touch display and move the selected range of cells across the display based on the user gesture input [0216]; furthermore, update the moving operation [0216]).

However, Hogan in view of Simonson fails to specifically, with respect to the header, the moving. 
Yet, in a related art, Ram discloses a drag and drop operation of a respective column header [0089]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the dragging and dropping of column headers for spreadsheet manipulation of Ram with the column header input control of Hogan in view of Simonson to have header moving. The combination would allow for, according to the motivation of Ram, an interactive grid with rows and columns for allowing the user convenient manipulation of the arrangement of the spreadsheet content [0001]. By allowing the user to control the spreadsheet using header manipulation using traditional/convenient drag and drop inputs, the user may be better able to manipulate the spreadsheet using fewer/less demanding stroke input [0004].

Regarding claim 36, Hogan in view of Simonson teaches the limitations of claim 34, as above.
Furthermore, Hogan teaches The system of claim 34, wherein: the line of cells is a first line of cells; the sliding input is a first sliding input; the selection is a first selection; the axis is a first axis; and the memory stores further instructions for: receiving a second selection of a header associated with a second line of cells, the header positioned at a first location in the displayed spreadsheet document; receiving a second sliding input to slide the header from the first location to a second location; in response to sliding the header to the second location, moving the second line of cells to the second location; and causing the display of the displayed spreadsheet document to be updated (column header contact [0010]  and performing update of selected range of cells [0216]).

However, Hogan in view of Simonson fails to specifically teach sliding the header.
Yet, in a related art, Ram discloses a drag and drop operation of a respective column header [0089]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the dragging and dropping of column headers for spreadsheet manipulation of Ram with the column header input control of Hogan in view of Simonson to have sliding the header. The combination would allow for, according to the motivation of Ram, an interactive grid with rows and columns for allowing the user convenient manipulation of the arrangement of the spreadsheet content [0001]. By allowing the user to control the spreadsheet using header manipulation using traditional/convenient drag and drop inputs, the user may be better able to manipulate the spreadsheet using fewer/less demanding stroke input [0004].



Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and in view of Lee et al. (US 20130174025, Herein “Lee”). 
Regarding claim 30, Hogan in view of Simonson teaches the limitations of claim 21, as above.
Furthermore, Hogan teaches The method of claim 21, wherein: the axis is a first axis; the displayed spreadsheet document comprises a first sheet and a second sheet; and receiving multiple inputs on the first sheet to slide the multiple inputs along a second axis to navigate from the first sheet to the second sheet; and causing the display of the displayed spreadsheet document to be updated by displaying the second sheet (worksheets enabling user navigation between sheets [0178]).

However, Hogan in view of Simonson fails to specifically teach the axis is a first axis; the displayed spreadsheet document comprises a first sheet and a second sheet; and receiving multiple inputs on the first sheet to slide the multiple inputs along a second axis to navigate from the first sheet to the second sheet.
Yet, in a related art, Lee discloses a user using touch input to move between worksheets of a spreadsheet [0021] further involving dragging desired worksheet content [0022], 
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the selecting apportion of content and dragging the selected portion of content to a different worksheet [0022] of Lee with the pulling/cutting content from a selected region of content of a worksheet to another area of the same worksheet of Hogan in view of Simonson to have the the axis is a first axis; the displayed spreadsheet document comprises a first sheet and a second sheet; and receiving multiple inputs on the first sheet to slide the multiple inputs along a second axis to navigate from the first sheet to the second sheet. The combination would allow for, according to the motivation of Lee, users to navigate content of different worksheets which contain a large amount of data thereby allowing the user to navigate or move between worksheets of a spreadsheet file [0021],


Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson and In view of Hatakeda et al. (US 6,057,837, Herein “Hatakeda”).
Regarding claim 31, Hogan in view of Simonson teaches the limitations of claim 21, as above.
However, Hogan in view of Simonson fails to specifically teach The method of claim 21, wherein: the input is a first input; and the method further comprises: receiving a second input to select a first cell; causing a selection handle to be displayed around the first cell; receiving a third input to select the selection handle and move the selection handle to a second cell; in response to moving the selection handle to the second cell, causing the selection handle to be displayed around both the first and the second cells to extend the selection of the first cell to include a selection of the second cell; and causing the display of the displayed spreadsheet document to be updated.
Yet, in a related art, Hatakeda discloses selection handle for expanding or contracting with user control of the handle (fig. 3e; see also figs 1).  
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the selection handle control for including selected cells of Hatakeda with the gesture based spreadsheet control of Hogan in view of Simonson to have the input is a first input; and the method further comprises: receiving a second input to select a first cell; causing a selection handle to be displayed around the first cell; receiving a third input to select the selection handle and move the selection handle to a second cell; in response to moving the selection handle to the second cell, causing the selection handle to be displayed around both the first and the second cells to extend the selection of the first cell to include a selection of the second cell; and causing the display of the displayed spreadsheet document to be updated. The combination would allow for, according to the motivation of Hatakeda, allowing a user intuitive and visible control over manipulation of a border, such as using an indicator handle, further allowing the user to resize the border so that particular portions of the spreadsheet including cells can be included via expansion or contraction of the border assocated with the handle (fig. 3e and corresponding description; see also fig. 5b). 



Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Simonson in view of Gossweiler.
Regarding claim 38, Hogan in view of Simonson teaches the limitations of claim 34, as above. 
However, Hogan in view of Simonson fails to specifically teach The system of claim 34, wherein: the selection is a first selection; the sliding input is a first sliding input; the axis is a first axis; the line of cells is a first line of cells; and the memory stores further instructions for: receiving a second selection of a second line of cells; receiving a third selection of a third line of cells; receiving a second sliding input to slide at least one of the second or the third selections along a second axis until the second line of cells is adjacent to the third line of cells; in response to the second line of cells being adjacent to the third line of cells, hiding one or more lines of cells behind the second and the third lines of cells, wherein a number of lines of cells hidden behind the second and the third lines of cells is based on a number of lines of cells between the second and the third lines of cells when the second and the third lines of cells are selected; and causing the display of the displayed spreadsheet document to be updated.
Yet, in a related art, Gossweiler discloses the user sliding adjacent rows (or columns) together or apart to hide (or reveal) corresponding intermediate cellsincluding rows or columns (fig. 1) based on touch input on a touch screen [0009] involving display content, such as columns and rows [0001] such that show content of a grid after portions have been hidden by, for instance, in a touch-screen embodiment, touch the folded/hidden section with both fingers together and perform folding command [0050].
It would have been obvious to one of ordinary skill in the art at the time of the invention's effective filing date to combine the spreading-apart gesture to show hidden content of Gossweiler with the making structural changes based on user hand gesture of Hogan in view of Simonson to have The system of claim 34, wherein: the selection is a first selection; the sliding input is a first sliding input; the axis is a first axis; the line of cells is a first line of cells; and the memory stores further instructions for: receiving a second selection of a second line of cells; receiving a third selection of a third line of cells; receiving a second sliding input to slide at least one of the second or the third selections along a second axis until the second line of cells is adjacent to the third line of cells; in response to the second line of cells being adjacent to the third line of cells, hiding one or more lines of cells behind the second and the third lines of cells, wherein a number of lines of cells hidden behind the second and the third lines of cells is based on a number of lines of cells between the second and the third lines of cells when the second and the third lines of cells are selected; and causing the display of the displayed spreadsheet document to be updated. The combination would allow for, according to the motivation of Gossweiler, allowing for display of information that cannot be shown conveniently ona single display, particularly on small displays, and, in particular, hiding certain rows or columns of a spreadsheet to allow remaining information to fit more easily on a display screen ([O002] and [0003]). As such, the user may user gesture input to display or undisplay content that is currently relevant to the user, thus providing a more organized view of the information that best suits the user’s viewing interests ([0004] and [0005]).



Claim(s) 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan n view of Evans
Regarding claim 39, Hogan teaches A non-transitory computer readable medium on which is stored computer executable instructions, that when executed by a processor, cause operations to be performed (touch gesture control on computer ([0007] to [0015]; [0045])), the operations comprising:
receiving an input to select a header associated with a line of cells in a displayed spreadsheet document and slide the header along an axis (column sorting based on column header swipe ([0010] and [0188]));
causing an indication of a sort operation to be performed to be displayed (column sorting such as based on user gesture ([0188] causing indicator [0237]); that is, indication with respect to the displayed header border and gesture indication (fig. 5P));
causing a visual indicator to be displayed that indicates a distance the header is to slide in order to cause the sort operation to be performed (sliding threshold for performing sorting, further based on a visual indicator such as a certain number of pixels or a particular height of a given row, or even outside the header region as the visual threshold [0237]);
based on sliding the header at least the distance, causing cells in the line of cells to be sorted according to the sort operation (upon gesture sliding threshold, perform sorting [0237]); and
causing a display of the displayed spreadsheet document to be updated (indicating based on sort operation, such as shown in fig. 5P with respect to [0235] to [0237]).

However, Hogan fails to specifically teach slide the header.
Yet, in a related art, Evans discloses sorting based on header dragging [0029].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the header dragging of Evans with the multi touch gesture spreadsheet control of Hogan to have slide the header. The combination would allow for, according to the motivation of Evans, user control over rearrangement of accompanying data, such as data accompanying controlled headers including, for instance, a header that may be dragged to a particular threshold region such as an upper edge of the table, resulting in an automatic rearrangement of fields/cells represented by the table, including, specifically, user precise control over sorting data presented via the table [0029]. 

Regarding claim 4O, Hogan in view of Evans teaches the limitations of claim 39, as above.
Furthermore, Hogan teaches The non-transitory computer readable medium of claim 39, wherein:
the distance is a first distance; and
the operations further comprise causing the sort operation to not be performed based on the input being slid a second distance that is less than the first distance (sorting based on a minimum threshold, involving column sorting such as based on user gesture ([0188] causing indicator [0237]) at least a distance of the header size (fig. 5P); upon gesture sliding threshold, perform sorting [0237])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/Examiner, Art Unit 2144